Case 3:20-cv-00951-DJN Document16 Filed 12/31/20 Page 1 of 2 PagelD# 200

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA |

Richmond Division
BILL DESTEPH,
Plaintiff,
v. Civil No. 3:20cv951 (DJN)
MAMIE E. LOCKE, et ai.,
Defendants.
ORDER

(Finding an Exception to General Order No. 2020-23)

This matter comes before the Court on its own initiative. On December 11, 2020, Chief
Judge Mark Davis entered General Order No. 2020-23, limiting “all gatherings, including
gatherings within our Courtrooms, to no more than ten individuals whenever possible,
recognizing that exceptions will be necessary to allow continued operation of our Court while
preserving public access to our proceedings.” (Gen. Order 2020-23 (“GO-23”) (Case No.
2:20mc007, ECF No. 24) at 4-5.)

Due to the time sensitive nature of the proceedings in this case and the number of parties
involved, the Court FINDS that exceptional circumstances exist that warrant a departure from
this general rule for the purposes of conducting the hearing scheduled for December 31, 2020, at
10 a.m. During the hearing, a maximum of fifteen (15) individuals will be allowed in the
courtroom including:

e Plaintiff and two lawyers (3)
e Two Defendants and three lawyers (5)

e The Court and four staff members (5)
Case 3:20-cv-00951-DJN Document16 Filed 12/31/20 Page 2 of 2 PagelD# 201

e A witness (1)
e One additional security officer as needed (1)

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

It is so ORDERED.

/s/
David J. Novak Vel
United States District Judge
Richmond, Virginia
Dated: December 30, 2020

 
